Citation Nr: 0932782	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the Veteran appealed the RO denial of 
service connection for tinnitus, bilateral hearing loss 
disability, and a back disability.  During the pendency of 
the appeal, service connection was granted for a back 
disability, to include degenerative disc disease, therefore, 
that issue is no longer for appellate consideration.


FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

2.  Chronic increase in hearing impairment of left ear 
hearing loss was not shown in service or within one year of 
discharge from service.

3.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability, for VA purposes, 
was initially demonstrated years after service, and has not 
been shown by competent clinical evidence to be causally 
related to the Veteran's active service.

4.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.306, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2005, VA informed 
the appellant of what evidence was required to substantiate 
his claims, and of his and VA's respective duties for 
obtaining evidence.  The correspondence to the appellant was 
deficient in that it did not include notice that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  This information was provided to the 
Veteran in VA correspondence dated in March 2006.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), service 
personnel records, and VA examination and treatment records, 
as well as the Veteran's statements in support of his claims.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

A VA examination and opinion with respect to the issue on 
appeal was obtained in March 2005.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is adequate, as it is predicated on a full 
audiometric examination of the Veteran and a review of his 
claims file.  It considers all of the pertinent evidence of 
record, to include audiometric results and the statements of 
the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board notes that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  The March 2008 VA 
examiner noted that the Veteran complained of problems with 
hearing, but was "more bothered" by tinnitus.  Although the 
examiner did not fully describe the functional effect of the 
Veteran's hearing loss on his daily life, the Board finds no 
prejudice results to the Veteran and, as such, the Board may 
proceed with a decision.  In this regard, the Board notes 
that the Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  As the Board finds, in the 
decision below, that service connection is not warranted in 
the present case, no rating will be assigned, and there is no 
potential for application of 38 C.F.R. § 3.321(b).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss 
disability as a result of active service.  The first element 
of a claim for service connection is that there must be 
evidence of a current disability. 

The evidence of record includes a March 2005 VA audiological 
evaluation report, which notes that pure tone air thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
60
60
LEFT
20
25
45
60
70

The speech recognition score was 84 percent for the right ear 
and 94 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was mild to moderately severe high 
frequency sensorineural hearing loss.  The Board notes that 
the Veteran has current bilateral hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran averred in VA Form 9, dated in August 
2006, that while in service, he was exposed to noise from 
automatic weapons, mortar explosions, incoming rockets, and 
helicopters.  The Board notes that the Veteran's DD Form 214 
reflects that the Veteran served with an infantry battalion 
as a light weapons infantryman, had service in Vietnam for 
approximately 12 months, and received the Sharpshooter Badge, 
the Purple Heart, the Air Medal, the Combat Infantryman 
Badge, the Vietnam Service Medal with two bronze stars, and 
the Vietnam Campaign Medal.  Therefore, his exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The requirements for service 
connection for hearing loss disability, as defined in 38 
C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for 
hearing loss disability must show, as is required in a claim 
for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's STRs include an April 1969 pre-induction 
clinical evaluation report which reflects that the Veteran's 
ears were noted to be normal.  An audiologic evaluation 
revealed that pure tone air thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization 
(ISO) and American National Standards Institute (ANSI) 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
25
5
5
25
10

The Board notes that although the Veteran's audiometer 
evaluation was performed in 1969, the results, which indicate 
negative numbers, reflect that the ASA standard was used.  In 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's entrance examination 
report reflects a hearing loss in the Veteran's left ear at 
frequencies of 500 and 3000.  As such, the presumption of 
soundness on induction as to the left ear does not attach, 
and service connection may be considered only on the basis of 
aggravation of left ear hearing loss in service.  As right 
ear hearing loss was not demonstrated on examination for 
entrance into service, the presumption of soundness on 
induction as to right ear hearing ability does attach, and 
service connection may be considered on a direct incurrence 
basis, to include presumptive service connection.  38 C.F.R. 
§ 3.304 (2008).  

The Veteran's STRs are negative for any complaints of, or 
treatment sought, for hearing loss.  The Veteran's STRs 
include a February 1971 report of medical examination upon 
separation, which reflects that the Veteran's ears were noted 
to be normal.  An audiologic evaluation revealed that pure 
tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).  

Although the Veteran's hearing loss changed in the 1000 to 
4000 Hz. range for the right ear, the Veteran's hearing was 
normal upon separation.  See Hensley, Id.  The Veteran's left 
ear showed no increase in hearing loss at 500 Hz., the level 
at which he had pre-service hearing loss.  To the contrary, 
the results showed a decrease in hearing loss at 500 Hz.  As 
noted above, aggravation of a pre-existing injury may not be 
conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  There is no 
finding for hearing at the 3000 Hz. level, the other level at 
which he had left ear pre-service hearing loss.  Although the 
Veteran's hearing loss also changed in the 1000 Hz., 2000 
Hz., and 4000 Hz. levels for the left ear, the Veteran's 
hearing was normal upon separation.

The evidence of record also includes a VA examination dated 
in June 1971, which reflects that there was no abnormality of 
the Veteran's ears and that no hearing loss was noted.

The Board notes that the Veteran separated from service in 
March 1971.  His report of medical history, dated in February 
1971, reflects that he reported that he did not have a 
hearing loss.  It is significant to point out that the first 
post service complaint of a hearing loss disability, in the 
evidence of record, is the Veteran's February 2005 claim for 
service connection.  The first post service diagnosis of a 
hearing loss disability, in the evidence of record, was made 
in March 2005, more than the 34 years after separation from 
service.  

The March 2005 VA examiner's report reflects that the 
examiner opined that, since the Veteran's hearing was within 
normal limits upon separation from the service, it is not 
likely that the Veteran's current hearing loss was 
precipitated by military noise exposure.  The examiner noted 
that he had reviewed the claims file to include audiological 
evaluations performed at induction and separation. 

The Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that the 
initial demonstration of a hearing loss disability more than 
30 years after the Veteran's discharge from service, to be 
too remote from service to be reasonably related to it.  As 
the preponderance of the evidence is against the claim, 
service connection for bilateral hearing loss disability is 
not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  Additionally, the Veteran has not asserted 
his observation of continuity of symptomatology since service 
so as to warrant a credibility assessment as to a matter he 
is competent to observe.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

As noted above, the Veteran's exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(a).  The earliest 
clinical evidence of record that the Veteran complained of, 
or sought treatment for tinnitus, is a March 2005 tinnitus 
report, completed by the Veteran, in which the Veteran 
reported that the onset of his tinnitus was within the last 
20 years.  The March 2005 VA examination report reflects that 
the Veteran reported a 20 year history of constant ringing in 
both ears or in the middle of his head.  As noted above, the 
Veteran separated from service in 1971, more than 34 years 
prior to the March 2005 VA examination.  Therefore, by the 
Veteran's statements, his tinnitus began approximately 10 
years after separation from service. 

The March 2005 VA examiner opined, based on the reported 
onset of the tinnitus, and the Veteran's years since service, 
that it is not likely that the Veteran's tinnitus was 
precipitated by military noise exposure.  The Board notes 
that the Veteran is competent to attest to factual matters of 
which he has first- hand knowledge (e.g., experiencing a 
"ringing" in his ears).  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  To this extent, the Board finds 
that the Veteran is competent to report that he has current 
tinnitus.  However, the Veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making competent etiological opinions.  Thus, his statements 
submitted for this purpose do not constitute competent 
evidence and lack probative value.  Espiritu, supra.  

The evidence of record reflects that the Veteran did not 
complain of, or seek treatment for, tinnitus for 
approximately 34 years after his separation from service.  In 
the absence of demonstration of continuity of symptomatology, 
or a competent clinical opinion relating the Veteran's 
current tinnitus to service, the initial demonstration of 
tinnitus many years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Finally, in order to establish service connection on a 
presumptive basis, the Veteran's tinnitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
the Veteran reports that tinnitus began approximately 10 
years after service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. §§ 3.307 and 3.309 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


